Citation Nr: 9906410	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-13 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had verified active service from March 1982 to 
February 1989.  This appeal arises from a February 1997 
rating decision of the Columbia, South Carolina, Regional 
Office (RO).  In this decision, the RO denied service 
connection for a right shoulder disability and secondary 
service connection for a stomach disorder.  The RO also 
denied a claim for an increased evaluation of the veteran's 
service-connected headache disorder and its evaluation of 10 
percent disabling was confirmed and continued.  These 
determinations were appealed by the veteran.

A hearing was held before the Board of Veterans' Appeals 
(Board) in Washington, D.C., in August 1998.  This hearing 
was conducted by Ms. B. Copeland who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(a) (West Supp. 1998).  Ms. Copeland will 
make the final determination in this case.  At this hearing, 
the veteran withdrew the issue of secondary service 
connection for a stomach disorder.

Also at her Board hearing in August 1998, the veteran raised 
the issue of service connection for a cervical spine 
disability, including degenerative disc disease and 
degenerative joint disease.  The undersigned finds that this 
issue is not properly before the Board at the present time 
and that it is not inextricably intertwined with the issues 
on appeal.  Therefore, this matter is referred to the RO for 
the appropriate action.

The issue of an increased evaluation of the veteran's 
service-connected headache disorder is discussed in the 
REMAND section of this decision.




FINDING OF FACT

Multiple medical opinions of October 1994 and March 1995 
found an etiological relationship between the veteran's right 
shoulder degenerative joint disease and myofascial pain 
syndrome and her in-service motor vehicle accident of 
February 1987.


CONCLUSION OF LAW

The veteran's current right shoulder degenerative joint 
disease and myofascial pain syndrome were the result of her 
in-service motor vehicle accident.  38 U.S.C.A. §§ 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

The veteran was provided a comprehensive physical examination 
in October 1981 in preparation for her entrance into active 
service.  Her upper extremities were found to be normal.  On 
another comprehensive physical examination provided in May 
1985, her upper extremities were again noted to be normal.  A 
review of the veteran's service medical records indicates 
that she sustained major injuries in an automobile accident 
in February 1987.  However, the contemporaneous medical 
reports failed to mention any disorder associated with the 
veteran's right shoulder.  The veteran was afforded a 
military Medical Evaluation Board examination in April 1988.  
The examination report noted that the veteran's upper 
extremities were normal.  

A U. S. Department of Veterans Affairs (VA) orthopedic 
examination was given to the veteran in December 1989.  This 
examination report and its addendum of September 1990 both 
failed to diagnose a right shoulder disability.  VA medical 
records dated from June 1991 to May 1994 do not report any 
diagnoses for a right shoulder disorder.  

In a written statement received in October 1996, the veteran 
filed a claim for service connection for a shoulder 
disability.  She asserted that she had constant pain in her 
shoulder due to impingement syndrome.

VA outpatient records dated from August 1995 to October 1996 
were incorporated into the claims file in November 1996.  A 
medical record of January 1996 reported that the veteran's 
right shoulder X-rays were negative.  In April 1996, a VA 
neurological consultation reported that movement of the 
veteran's head caused left and right shoulder pain. 

The veteran was afforded a VA orthopedic examination in 
February 1997.  She made no complaints regarding her right 
shoulder and there was no diagnosis for a disorder of this 
anatomical area.  A neurological examination of the same 
month noted that on movement of the veteran's head toward the 
left she experienced spasm and tenderness in the trapezius 
and posterior occipital muscles.  The assessment was muscle 
spasm and tension and possible "CT" nerve root compression.

By rating decision of February 1997, the RO denied service 
connection for a right shoulder disability.  It was 
determined by the RO that without treatment of a right 
shoulder disability during the veteran's military service, 
she had not submitted a well-grounded claim for service 
connection.  

The veteran filed a notice of disagreement (NOD) with this 
decision in March 1997.  She noted that she was currently 
being treated for shoulder impingement at a VA Medical 
Center.  The veteran contended that she had sustained a 
multitude of physical injuries due to her in-service 
automobile accident and that her right shoulder injury was 
not evident at that time.  She alleged that this disorder was 
only later found after it had started to cause her pain.  

Attached to her NOD were copies of her VA treatment records 
dated from October 1994 to March 1997.  A rheumatology 
consultation of October 1994 noted that the veteran had 
experienced increased right shoulder pain due to recent 
computer work and had suffered chronic right shoulder pain 
due to two years' use of crutches following her motor vehicle 
accident.  On examination, the veteran's right trapezius had 
pain on palpation and there was limitation in extension of 
the right shoulder.  The assessment was degenerative joint 
disease secondary motor vehicle accident.  In March 1995, the 
veteran was referred to physical therapy due to right 
shoulder impingement syndrome.  She reported a history of a 
motor vehicle accident in 1987.  The veteran complained of 
right shoulder pain for the past three months that was 
getting progressively worse.  On examination, she was 
positive for pain to the right upper rhomboid on palpation.  
The assessment was myofascial pain syndrome in the right 
upper rhomboids secondary to an old trauma.  A separate 
outpatient record of March 1995 noted the veteran's complaint 
of right shoulder pain in the mid-trapezius area on touch and 
after 30 minutes' use of a computer.  The assessment was 
degenerative joint disease secondary to a motor vehicle 
accident.  A physical therapy note of April 1995 reported 
that the veteran had been referred due to myofascial pain 
syndrome of the right upper rhomboids secondary to an old 
trauma.  The veteran acknowledged that she could not recall 
the actual cause of her right shoulder pain, but assumed it 
was the result of her motor vehicle accident in 1987.  The 
assessment was myofascial pain syndrome to the right upper 
rhomboids.  On examination in late July 1995, the veteran's 
right shoulder was painful with movement.  The assessment was 
degenerative joint disease and the veteran was referred for a 
right shoulder X-ray.  A rheumatology consultation of January 
1996 found the veteran's shoulders to have full range of 
motion and a right shoulder X-ray was found to be negative.

At her hearing on appeal in July 1997, the veteran testified 
that she had first complained of right shoulder pain at a VA 
Medical Center in 1991.  She could not recall having any 
problems with her right shoulder while in the military.  The 
veteran claimed that her right shoulder complaints had been 
diagnosed as an impingement syndrome and her VA physician had 
told her that this disability had been caused by her in-
service automobile accident. 

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1997.  She was notified that her claim 
for service connection for a right shoulder disability had 
again been found not well-grounded.  

VA medical records dated from April to November 1997 were 
incorporated into the veteran's claims file in December 1997.  
An outpatient record of October 1997 noted that the veteran's 
right shoulder X-ray was normal.  However, the actual X-ray 
report dated a few days prior to this record noted minimal 
degenerative changes with minimal spurring involving the 
right acromioclavicular joint and inferior aspect of the 
right glenoid.  The radiologist also reported that exostosis 
or spurring at the inferior aspect of the right acromion had 
been seen on a previous X-ray in July 1995, but were not as 
well seen on the current X-ray.  A physical therapy note of 
October 1997 reported the veteran's complaint of constant 
right shoulder pain of one year's duration.  

A SSOC was sent to the veteran in December 1997.  It was 
determined by the RO that the veteran's current right 
shoulder pain was not incurred or aggravated by her military 
experience.

The veteran testified at her Board hearing in August 1998 
that she had been involved in an automobile accident in 1987 
while on active duty.  She felt that her current right 
shoulder problems had resulted from this accident.  The 
veteran claimed that she had first been treated for these 
complaints at a VA Medical Center in the 1990's.  She also 
alleged that a VA physician had told her that her right 
shoulder disorder had been caused by her 1987 motor vehicle 
accident.  The veteran testified that she had been on pain 
medication since her accident in 1987.  It was contended by 
her representative that this medication had masked her right 
shoulder disorder for a number of years after the accident.

At her Board hearing in August 1998, the veteran submitted 
additional copies of her VA treatment records.  These records 
noted her complaints of right shoulder pain in November 1997.  
However, the assessments in these records of joint 
"derangement" were related to her complaints of low back 
pain.  The veteran noted at her hearing that she did not want 
to waive RO consideration of this evidence.


II.  Applicable Criteria.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, she has set forth a 
claim which is plausible.  There are at least two medical 
opinions of record that have linked the veteran's right 
shoulder complaints to her in-service automobile accident.  
The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the VA's duty to assist as mandated 
by 38 U.S.C.A. § 5107(a).  Initially, the undersigned notes 
that the veteran submitted additional VA medical records at 
her Board hearing in August 1998 that had not been reviewed 
by the RO.  She specifically did not waive RO consideration 
of this evidence.  However, as the Board is able to grant the 
veteran a favorable decision on the issue of service 
connection for a right shoulder disability, there is no need 
for further RO consideration on this issue.  See 38 C.F.R. 
§ 20.1304(c) (1998).

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  The applicable 
regulatory criteria include:

Service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces...This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service 
records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the policy 
of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent 
with the facts in each individual case. 

38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.

38 C.F.R. § 3.303(d) (1998).


III.  Analysis.

There is no indication in the veteran's service medical 
records that she sustained a chronic right shoulder 
disability during her military service.  Starting in October 
1994, her post-service VA medical records noted complaints of 
right shoulder pain.  In October 1994 and March 1995, the 
examiners diagnosed degenerative joint disease as a result of 
the veteran's in-service automobile accident.  Unfortunately, 
the examiners failed to note which joints had this disease as 
more than one joint was examined.  There was no specific 
reference to any radiological studies conducted on the right 
shoulder at the time of examinations.  In late July 1995, the 
veteran was again diagnosed with degenerative joint disease 
after an examination of her right shoulder and a right 
shoulder X-ray was ordered.  On the VA radiological report of 
October 1997, the late July 1995 right shoulder X-ray was 
noted to have found spurring.  Additional arthritic changes 
were noted in the October 1997 report.

While the assessments in October 1994 and March 1995 lacked 
specificity about what joint was being diagnosed, it is 
reasonable based on the veteran's complaints and objective 
examination findings that these diagnoses were related to the 
veteran's right shoulder.  However, there was no radiological 
study mentioned that would confirm a diagnosis of 
degenerative joint disease until late July 1995.  At that 
time the veteran did receive a right shoulder X-ray that 
confirmed degenerative changes in her right shoulder that had 
previously been linked to her in-service automobile accident.  
While a January 1996 medical record noted that the right 
shoulder X-ray was negative, this opinion is not supported by 
either previous or later radiological studies of the same 
joint.  

The etiological connection between the veteran's current 
right shoulder complaints and her in-service motor vehicle 
accident is further supported by the physical therapist's 
assessment of March 1995.  The VA therapist opined that the 
veteran's myofascial pain in the right shoulder was 
etiologically related to her in-service accident.

The veteran's current right shoulder disability is 
characterized by degenerative joint disease and myofascial 
pain syndrome.  Reviewing the above evidence in a light most 
favorable to the veteran as required by 38 U.S.C.A. 
§ 5107(b), the undersigned finds that the evidence warrants a 
grant of service connection for the veteran's right shoulder 
disability under the provisions of 38 C.F.R. § 3.303(d).  


ORDER

Service connection for degenerative joint disease and 
myofascial pain syndrome of the right shoulder is granted.


REMAND

As noted in the above decision, the veteran submitted 
additional VA medical records at her Board hearing in August 
1998 that had not been reviewed by the RO in its previous 
decisions.  She has not waived RO consideration of this 
evidence.  Under the provisions of 38 C.F.R. § 20.1304(c) 
(1998), the Board is required to remand the veteran's claim 
for an increased evaluation for her headaches so that the RO 
may consider this evidence.  It is also noted that the 
veteran testified that she had received private medical 
treatment for her headaches in recent years.  These records 
are not contained in the claims file and the RO should 
attempt to obtain this evidence.

A review of the veteran's most recent treatment records 
indicates that her headaches have been attributed to a number 
of different causes.  These causes include migraine, 
vascular, Hunter-Mayfield Syndrome (C2 cervical 
radiculopathy), post-traumatic, occipital nerve entrapment, 
and atlanto-occipital arthritis.  The veteran testified in 
August 1998 that her dentist had related her headache 
complaints to temporomandibular joint (TMJ) pain.  It was 
opined by the VA neurological examiner of February 1997 that 
the veteran's current headaches had no direct relationship to 
her concussive injury in the 1987 motor vehicle accident.  
This evidence raises some doubt that the veteran's current 
headache symptomatology is of service origin.  Therefore, 
another VA examination must be provided to the veteran in 
order to determine the etiology of her current headache 
complaints.

Under the circumstances, the undersigned finds that further 
development is required, and this issue is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all healthcare providers who 
treated her headaches from October 1996 
to the present time.  After securing the 
necessary release(s), the RO should 
obtain legible copies of any records not 
already contained in the claims folder; 
to include those from any identified VA 
medical center or outpatient clinic.  The 
RO should specifically request a release 
form for the veteran's dentist that has 
treated her TMJ pain.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA neurological examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected headaches.  It is also 
needed to determine if the veteran's 
current headache symptomatology is 
etiologically related to any incident in 
her military service.  Such tests as the 
examining physician deems necessary 
should be performed.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  If the 
examiner finds it impossible to answer 
any of the questions below, it should be 
so noted on the examination report with 
the reasons given for this conclusion.  
The examiner should provide the following 
opinions:

a.  Does the veteran currently have 
chronic headaches that are a result 
of her 1987 motor vehicle accident 
or any other in-service incident? 

b.  How many prostrating attacks of 
headaches has the veteran had in the 
last year?  What is the duration of 
these attacks? 

c.  What is the degree of the 
veteran's industrial impairment due 
to her service-connected headaches 
resulting from her motor vehicle 
accident in 1987?

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation of her headaches 
may now be granted.  If this decision 
remains adverse to the veteran, she and 
her representative should be furnished an 
appropriate SSOC, and given an 
opportunity to respond.  Thereafter, the 
case should then be returned to the Board 
for further appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until she is 
notified.  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 12 -


